UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 27, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-111407 NATIONAL BEEF PACKING COMPANY, LLC (Exact name of registrant as specified in its charter) DELAWARE 48-1129505 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 12200 North Ambassador Drive Kansas City, MO 64163 (Address of principal executive offices) Telephone: (800) 449-2333 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer T Small Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No T There is no market for the Registrant’s equity.As of January 7, 2011, there were 203,990,136 Class A units and 15,381,317 Class B units outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 6. Exhibits. 19 Signatures. 20 Unless the context indicates or otherwise requires, the terms “National Beef,” “NBP,” “Company,” “we,” “our,” and “us” refer to National Beef Packing Company, LLC and its consolidated subsidiaries.As used in this report, the term “U.S. Premium Beef” refers to U.S. Premium Beef, LLC, a Delaware limited liability company, formerly U.S. Premium Beef, Ltd., a Kansas cooperative, which owns a majority interest in National Beef. ii Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited). 1 Table of Contents NATIONAL BEEF PACKING COMPANY, LLC AND SUBSIDIARIES Consolidated Balance Sheets (in thousands) November27,2010 August28,2010 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for returns and doubtful accounts of $2,971 and $2,891, respectively Due from affiliates Other receivables Inventories Other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Goodwill Other intangibles, net of accumulated amortization of $13,735 and $13,661, respectively Other assets $ $ Liabilities and Members’ Capital Current liabilities: Current installments of long-term debt $ $ Cattle purchases payable Accounts payable – trade Due to affiliates Accrued compensation and benefits Accrued insurance Other accrued expenses and liabilities Distributions payable Total current liabilities Long-term debt, excluding current installments Other liabilities Total liabilities Capital subject to redemption Members’ capital: Members’ capital attributable to NBP ) Accumulated other comprehensive income attributable to NBP 33 23 Noncontrolling interest in Kansas City Steak Company, LLC Total members’ capital ) Commitments and contingencies - - $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents NATIONAL BEEF PACKING COMPANY, LLC AND SUBSIDIARIES Consolidated Statements of Operations (in thousands) 13 weeks ended 13 weeks ended November27,2010 November28,2009 Net sales $ $ Costs and expenses: Cost of sales Selling, general and administrative Depreciation and amortization Total costs and expenses Operating income Other income (expense): Interest income 7 29 Interest expense (2,598 ) (4,532 ) Other, net 7 Income before taxes Income tax expense Net income Net income attributable to noncontrolling interest (62 ) (223 ) Net income attributable to NBP $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents NATIONAL BEEF PACKING COMPANY, LLC AND SUBSIDIARIES Consolidated Statements of Cash Flows (in thousands) 13 weeks ended 13 weeks ended November27,2010 November28,2009 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Gain on disposal of property, plant and equipment (365 ) (128 ) Amortization of debt issuance costs Change in assets and liabilities: Accounts receivable Due from affiliates 65 Other receivables (461 ) (2,491 ) Inventories (7,868 ) (12,020 ) Other assets (22,187 ) (646 ) Cattle purchases payable Accounts payable (747 ) (1,887 ) Due to affiliates (196 ) Accrued compensation and benefits (47,039 ) (23,738 ) Accrued insurance (569 ) Other accrued expenses and liabilities (671 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures, including interest capitalized (13,405 ) (9,532 ) Proceeds from sale of property, plant and equipment Net cash used in investing activities (12,629 ) (9,048 ) Cash flows from financing activities: Net receipts under revolving credit lines (29,168 ) Repayments under term note payable ) - Borrowings under term note payable - Change in overdraft balances (882 ) Purchase and cancellation of Senior Notes - (39,798 ) Repayments of other indebtedness/capital leases (279 ) (4,576 ) Cash paid for financing costs - (1,018 ) Member distributions (33,448 ) (36,083 ) Net cash used in financing activities (1,618 ) (22,938 ) Effect of exchange rate changes on cash 10 22 Net increase (decrease) in cash (3,674 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid during the period for interest $ $ Cash paid during the period for taxes $
